          Case 2:20-cv-02034-GMN-BNW Document 18 Filed 02/23/21 Page 1 of 1




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     TANAYA MAYFIELD,
 8                                                         Case No.: 2:20-cv-02034-GMN-BNW
            Plaintiff(s),
 9                                                                         Order
     v.
10                                                                    [Docket No. 17]
     CENTENE MANAGEMENT COMPANY
11   LLC,
12          Defendant(s).
13         Pending before the Court is Defendant’s motion for an exception to the ENE order
14 requiring all counsel to appear. Docket No. 17. The motion is untimely. Docket No. 12 at 2.
15 Moreover, little explanation is advanced. Nonetheless, the Court notes that it appears that Plaintiff
16 also does not plan on appearing with all counsel of record. The Court CAUTIONS the parties and
17 counsel moving forward that they must strictly comply with all orders. As a one-time courtesy,
18 however, the Court will allow each party to appear with one attorney who is knowledgeable in the
19 case and fully prepared to engage in meaningful settlement discussions.
20         Consistent with the above, the motion for exception is GRANTED.
21         IT IS SO ORDERED.
22         Dated: February 23, 2021
23                                                               ______________________________
                                                                 Nancy J. Koppe
24                                                               United States Magistrate Judge
25
26
27
28

                                                     1
